

EXHIBIT 10.5
SECOND AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS SECOND AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Second
Amendment”) dated and effective as of March 26, 2020, is hereby made between
T-Mobile US, Inc. (the “Company”) and John Legere (“Executive”). Capitalized
terms used but not defined herein shall have the respective meanings ascribed to
them in the AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of April 1,
2017, between the Company and Executive, as amended pursuant to the FIRST
AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of April 28,
2019, between the Company and Executive (such employment agreement, as amended
by such first amendment and this Second Amendment, the “Employment Agreement”).
RECITALS
WHEREAS, the Employment Agreement provides that Executive shall serve as the
Company’s Chief Executive Officer until April 30, 2020 (or, if earlier, until
Executive’s employment is terminated by Executive or the Company in accordance
with the terms of the Employment Agreement);
WHEREAS, on April 29, 2018, the Company, Sprint Corporation (“Sprint Corp.”) and
certain other parties named therein entered into a business combination
agreement (such agreement, as amended from time to time, the “BCA”, and the
closing of the transactions contemplated under the BCA, the “Closing”); and
WHEREAS, in order to support and facilitate an orderly succession of the Chief
Executive Officer’s duties from Executive to his successor, the Company and
Executive mutually desire to amend the Employment Agreement as set forth herein.
NOW, THEREFORE, in consideration of Executive’s continued service with the
Company until the Closing, and the mutual covenants set forth herein, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged by both parties, the Company and Executive hereby agree as follows:
AMENDMENT
1.Termination. The Employment Agreement is hereby amended to provide that the
“Term” of the Employment Agreement shall end on the earlier of (i) immediately
following the Closing on the date on which the Closing occurs or (ii) April 30,
2020 (the “Termination Date”), and to clarify that Executive’s employment with
the Company will automatically terminate on the Termination Date. For the
avoidance of doubt, the provisions of Section 5(b) of the Employment Agreement
shall govern the treatment of Executive’s termination-related compensation,
benefits and equity awards, including the treatment of all RSUs and PRSUs, in
connection with Executive’s termination on the Termination Date.





--------------------------------------------------------------------------------



2.Treatment of Transaction PRSUs. Any provision of the Employment Agreement or
the award notice and agreement governing Executive’s Transaction PRSUs (the
“Transaction PRSU Award Notice”) to the contrary notwithstanding, all
Transaction PRSUs that become earned and vested by reason of, and based upon,
Executive’s termination of employment on the Termination Date shall be treated
in accordance with Section 5(b)(v)(B) of the Employment Agreement, in the same
manner as other PRSUs held by Executive as of the Termination Date (and without
regard to any provision in Section 3(c) of the Employment Agreement which would
otherwise apply to the Transaction PRSUs upon the Closing), and the “Ending
Price” (as defined in the Transaction PRSU Award Notice) for purposes of
calculating the actual level of performance of the Transaction PRSUs shall be
the average of the closing prices of the applicable stock for the thirty (30)
calendar days ending on (and including) the last trading day immediately prior
to the Termination Date.


3.Treatment of True-Up PRSUs And Incremental PRSUs. Effective as of the
Termination Date, the additional conditions for accelerated vesting of
Executive’s True-Up PRSUs and Incremental PRSUs, as set forth in Section
5(b)(v)(C) of the Employment Agreement, are hereby deemed satisfied by the
Committee.


4.Peer Group. Notwithstanding anything to the contrary in the Transaction PRSU
Award Notice or any other award notices and agreements governing Executive’s
PRSUs (collectively, “Award Notices”), if the Closing occurs on or prior to May
1, 2020, then for purpose of determining the level of performance for all PRSUs
(including Transaction PRSUs) (collectively, “Executive PRSUs”) in the manner
set forth in Section 5(b)(v)(B) of the Employment Agreement, Sprint Corp. is
hereby removed from the definition of “Peer Group” in each and every Award
Notice, and for the avoidance of doubt, in determining the total shareholder
return for the Peer Group during the “applicable performance period” referenced
in Section 5(b)(v)(B) of the Employment Agreement (the “Peer Group R-TSR
Calculation”), the performance of Sprint Corp. common stock during such period
shall be disregarded. For clarity, if the Closing does not occur on or prior to
May 1, 2020, the Executive PRSUs will vest as provided in Section 5(b)(v)(B) of
the Employment Agreement by reason of Executive’s termination of employment on
the Termination Date, with Sprint Corp. included in the definition of “Peer
Group” for purposes of the Peer Group R-TSR Calculation (any Executive PSUs that
vest as provided in this sentence, the “Base Vested PRSUs”), subject to such
additional vesting of Executive PRSUs which may occur by operation of Section 5
below. All Base Vested PRSUs will be paid to Executive as provided in Section
5(b)(v)(B) of the Employment Agreement and in the applicable Award Notices.


5.Additional Vesting of Executive PRSUs. Notwithstanding anything to the
contrary in Section 4 above or in the Award Notices, if the Closing does not
occur on or prior to May 1, 2020, but does occur on or prior to July 1, 2020,
Executive will become vested in an additional number of PRSUs at the Closing,
determined as follows: With respect to each separate award of Executive PRSUs,
(i) that number of Executive PRSUs subject to such award that would have become
vested and earned upon the Termination Date under Section 4 above had



--------------------------------------------------------------------------------



Sprint Corp. been excluded from the definition of “Peer Group” in the applicable
Award Notice and for purposes of the Peer Group R-TSR Calculation for such
award, minus (ii) the number of Base Vested PRSUs subject to such award. The
aggregate of all Executive PRSUs which become vested by operation of the
preceding sentence (i.e. with respect to all awards collectively) are referred
to as “Closing True-Up PRSUs.” All Closing True-Up PRSUs will be paid to
Executive within 60 days following the date on which the Closing occurs. For
clarity, if the Closing occurs after May 1, 2020, Executive PRSUs which are not
Base Vested PRSUs, and which do not become Closing True-Up PRSUs by operation of
this Section 5, will be forfeited on the earlier of the Closing or July 1, 2020.
The Award Notices are hereby deemed amended to the extent necessary to reflect
Sections 2 through 5 of this Amendment.


6.Payment In Lieu of Office Space Allowance. In lieu of the eighteen (18)-month
allowance for office space and an exclusive assistant which is described in
Section 5(b)(vii) of the Employment Agreement, the Company shall pay Executive,
upon Executive’s timely execution and non-revocation of the Separation Agreement
in accordance with the last paragraph of Section 5(b) of the Employment
Agreement, a single lump-sum cash payment in an amount equal to $450,000.


7.Board Service. Executive hereby agrees to continue to serve as a member of the
Board through the date of the next annual meeting of the stockholders of the
Company to occur following the Termination Date, without any additional
compensation therefor.


8.Miscellaneous.


a.The Company shall pay directly or reimburse Executive for (at the Company’s
election) the reasonable costs and expenses incurred by Executive in connection
with the Executive’s collection of his personal belongings from the Company’s
Bellevue, Washington offices and the winding up of his affairs in the greater
Bellevue, Washington area (including the costs of one round-trip by Executive to
the Bellevue, Washington area for such purpose, which travel shall be consistent
with the past travel method(s) utilized by Executive for business travel),
subject to Executive’s reasonable documentation of such costs and expenses. If
so requested by Executive, then in lieu of the foregoing payment or
reimbursement, the Company shall mail or otherwise deliver (at the Company’s
sole expense) any such personal belongings located at the Company’s offices to
Executive at his home address. For the avoidance of doubt, Executive shall be
solely liable for any taxes (if any) arising in connection with the foregoing.


b.This Second Amendment shall be and hereby is incorporated into and forms a
part of the Employment Agreement.


c.Except as expressly provided herein, all terms and conditions of the
Employment Agreement shall remain in full force and effect.





--------------------------------------------------------------------------------



(Remainder of page intentionally left blank)
 IN WITNESS WHEREOF, the Company and Executive have executed this Second
Amendment effective as of the date first above written.


COMPANY
T-Mobile US, Inc.




/s/ Kelvin Westbrook
Name: Kelvin Westbrook
Title: Chair, Compensation Committee of
the Board of Directors




EXECUTIVE




/s/ John Legere
John Legere



